


Exhibit 10.5(ab)(2)

 

Schedules and Exhibits to Credit Agreement dated as of June 6, 2002, as amended
and restated August 2, 2006, as further amended and restated as of December 16,
2009.

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

REVOLVING COMMITMENTS

 

Class A Revolving Commitments

 

LENDER

 

COMMITMENT

 

FOREIGN
CURRENCY
COMMITMENT
SUB-LIMIT

 

JPMorgan Chase Bank, N.A.

 

$

20,000,000.00

 

$

2,857,142.86

 

Comerica Bank

 

$

17,500,000.00

 

$

2,500,000.00

 

General Electric Capital Corporation

 

$

5,000,000.00

 

$

714,285.71

 

Bank of America, N.A.

 

$

10,000,000.00

 

$

1,428,571.43

 

Credit Suisse AG, Cayman Islands Branch

 

$

12,500,000.00

 

$

1,785,714.29

 

Merrill Lynch Capital Corporation

 

$

5,000,000.00

 

$

714,285.71

 

TOTAL

 

$

70,000,000.00

 

$

10,000,000.00

 

 

Class B Revolving Commitments

 

LENDER

 

COMMITMENT

 

FOREIGN
CURRENCY
COMMITMENT
SUB-LIMIT

 

Natixis

 

$

3,000,000.00

 

$

0.00

 

The Foothill Group, Inc.

 

$

5,000,000.00

 

$

0.00

 

TOTAL

 

$

8,000,000.00

 

$

0.00

 

 

--------------------------------------------------------------------------------


 

Exhibit L

DESCRIPTION OF INTERCREDITOR AGREEMENT

 

Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Credit Agreement to which this Exhibit is attached.

 

In connection with the issuance by Holdings or the Parent Borrower (the
“Issuer”) of Permitted Subordinated Notes Refinancing Indebtedness which will be
secured by the Collateral on a second lien basis to the Obligations (such
Collateral referred to herein as the “Shared Collateral”), JPMCB, as
Administrative Agent and Collateral Agent, and the holders of the Permitted
Subordinated Notes Refinancing Indebtedness or a trustee or agent acting on
behalf of such holders (the “Second Lien Holder”) will enter into an
Intercreditor Agreement on terms consistent with the following:

 

(a)           At any time prior to the payment in full of the Obligations, the
Collateral Agent will determine the time and method by which the security
interests in the Shared Collateral will be enforced.  The Second Lien Holder
will not be permitted to enforce its security interest even if an event of
default has occurred and the Permitted Subordinated Notes Refinancing
Indebtedness has been accelerated except (i) in any insolvency or liquidation
proceeding, as necessary to file a proof of claim or statement of interest with
respect to such Permitted Subordinated Notes Refinancing Indebtedness or (ii) as
necessary to take any action in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and the perfection and priority of its
Lien on, the Shared Collateral securing the Permitted Subordinated Notes
Refinancing Indebtedness.

 

(b)           Prior to the payment in full of the Obligations, (i) the Secured
Parties and the Collateral Agent shall have the exclusive right to make
determinations regarding the release of Shared Collateral without the consent of
the holders of the Permitted Subordinated Notes Refinancing Indebtedness or the
Second Lien Holder (collectively, the “Second Lien Secured Parties”), (ii) the
Intercreditor Agreement may be amended, without the consent of the Second Lien
Secured Parties, to add additional secured creditors holding any additional
second lien Indebtedness permitted by the Credit Agreement and the agreement
governing the Permitted Subordinated Notes Refinancing Indebtedness (the “Second
Lien Agreement”) and (iii) the Collateral Agent (with the requisite consent of
the Lenders) may change, waive, modify or vary the Security Documents without
the consent of the Second Lien Secured Parties; provided that any such change,
waiver or modification does not materially adversely affect the rights of the
Second Lien Secured Parties and not the other secured creditors in a like or
similar manner.  Any provider of additional extensions of credit shall be
entitled to rely on the determination of officers of the Issuer that such
modifications do not expressly violate the provisions of the Credit Agreement or
the Second Lien Agreement if such determination is set forth in an officer’s
certificate signed by an officer of the Issuer and meeting the requirements set
forth in the Second Lien Agreement delivered to such provider; provided,
however, that such determination will not affect whether or not the Issuer has
complied with its undertakings in the Second Lien Agreement, any related second
lien security documents or the Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

(c)           If the Issuer or any guarantor of the Permitted Subordinated Notes
Refinancing Indebtedness (each, a “Second Lien Guarantor”) is subject to any
insolvency or liquidation proceeding, the Second Lien Secured Parties will agree
that:

 

(i)            if the Collateral Agent shall desire to permit the use of cash
collateral or to permit the Issuer or any Second Lien Guarantor to obtain
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar provision in any bankruptcy law (“DIP Financing”), then the
Second Lien Secured Parties agree not to object to such use of cash collateral
or DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by the clause (v) below)
and, to the extent the Liens securing the Obligations are subordinated or pari
passu with such DIP Financing, will subordinate its Liens in the Shared
Collateral to such DIP Financing (and all obligations relating thereto) on the
same basis as they are subordinated to the Obligations;

 

(ii)           they will not object to, and will not otherwise contest any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of the Obligations made by the Collateral
Agent or any Secured Party;

 

(iii)          they will not object to, and will not otherwise contest any order
relating to a sale of assets of the Issuer or any Second Lien Guarantor for
which the Collateral Agent has consented that provides, to the extent the sale
is to be free and clear of Liens, that the Liens securing the Obligations and
the Permitted Subordinated Notes Refinancing Indebtedness will attach to the
proceeds of the sale on the same basis of priority as the existing Liens in
accordance with the Intercreditor Agreement;

 

(iv)          until the payment in full of the Obligations, none of them will
seek relief from the automatic stay or any other stay in any insolvency or
liquidation proceeding in respect of the Shared Collateral, without the prior
written consent of the Collateral Agent and the requisite Lenders under the
Credit Agreement;

 

(v)           none of them shall contest (or support any other Person
contesting) (A) any request by the Collateral Agent or the Lenders for adequate
protection or (B) any objection by the Collateral Agent or the Lenders to any
motion, relief, action or proceeding based on the Collateral Agent’s or the
Lenders’ claiming a lack of adequate protection.  Notwithstanding the foregoing,
in any insolvency or liquidation proceeding, (x) if the Lenders (or any subset
thereof) are granted adequate protection in the form of additional collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of Title 11 of the United States Bankruptcy Code or any similar law,
then the Second Lien Holder (1) may seek or request adequate protection in the
form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the Obligations and such DIP Financing (and
all obligations relating thereto) on the same basis as the other Liens securing
the Permitted Subordinated Notes Refinancing Indebtedness are so subordinated to
the Liens securing Obligations under the Intercreditor Agreement and (2) agrees
that it will not seek or request, and will not accept, adequate protection in

 

--------------------------------------------------------------------------------


 

any other form, and (y) in the event the Second Lien Holder seeks or requests
adequate protection and such adequate protection is granted in the form of
additional collateral, then the Second Lien Secured Parties agree that the
Secured Parties shall also be granted a senior Lien on such additional
collateral as security for the applicable Obligations and any such DIP Financing
and that any Lien on such additional collateral securing the Permitted
Subordinated Notes Refinancing Indebtedness shall be subordinated to the Liens
on such collateral securing the Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the Secured Parties
as adequate protection on the same basis as the other Liens securing the
Permitted Subordinated Notes Refinancing Indebtedness are so subordinated to
such Liens securing Obligations under the Intercreditor Agreement; and

 

(vi)          until the payment in full of the Obligations, the Second Lien
Holder, on behalf of itself and each other Second Lien Secured Party, (A) will
not assert or enforce any claim under Section 506(c) of the United States
Bankruptcy Code senior to or on a parity with the Liens securing the Obligations
for costs or expenses of preserving or disposing of any collateral, and (B) will
waive any claim it may have arising out of the election by any Secured Party of
the application of Section 1111(b)(2) of the United States Bankruptcy Code.

 

--------------------------------------------------------------------------------
